DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ponsi et al. (US 572531) in view of Buchman et al. (US 2007/0263948) and Renders et al. (US 9,205,967).

Buchman, which is drawn to a bag, discloses an inlet port (at 50) formed at an edge of a zipper bag and configured to be opened and closed to store contents in an inner space of the zipper bag. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an inlet port and zipper, as disclosed by 
Renders, which is also drawn to a bag, discloses a fixing portion (21) fixing a discharge film to a bag body, wherein both a first adhesive surface (at 50) and a second adhesive surface (at 25) are not directly connected to the fixing portion (24 and 33a separate the adhesives from fixing portion 21). See Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the fixing portion (base of 24) of Ponsi be separated from the adhesives, as disclosed by Renders, in order to better prevent the discharge film from being too far removed from the package. 
Regarding claim 11 the opening has an I-shape or a zig zag shape. See Fig. 3. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ponsi et al. and Buchman et al. as applied above in further view of Tai et al. (US 2009/0232425).
Regarding claim 9, Ponsi discloses the discharge film having a rectangular shape, but does not disclose a knob. Tai, which is drawn to a bag, discloses a discharge film that includes a guide knob (222) formed in a band shape at a center portion of a first edge of the discharge film and protruding from the first edge in a lateral direction. See Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a knob as disclosed by Tai on the film of Ponsi in order to facilitate the opening of the bag by providing an easy to identify place to grip the film.

  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J BATTISTI/Primary Examiner, Art Unit 3734